J-S27042-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                         IN THE SUPERIOR COURT OF
                                                           PENNSYLVANIA
                            Appellee

                       v.

CLIFFORD E. YOUNT

                            Appellant                     No. 1810 WDA 2013


                Appeal from the Order entered October 1, 2013
                In the Court of Common Pleas of Clarion County
    Criminal Division at Nos: CP-16-CR-0000377-2008; CP-16-CR-0000378-
          2008; CP-16-CR-0000379-2008; CP-16-CR-0000382-2008


BEFORE: GANTMAN, P.J., ALLEN, and STABILE, JJ.

MEMORANDUM BY STABILE, J.:                              FILED AUGUST 07, 2014

       Appellant Clifford E. Yount appeals pro se



the Clerk of Court[s], to follow the sentencing order as imposed by the [trial
                                    1
                                        Upon review, we vacate the order.

       The factual and procedural history of the case is not at issue here.2

The only issue raised concerns the cost provisions of the sentencing order.

The order, in relevant part, provides:
____________________________________________


1
  Elsewhere in the brief, Appellant seems to appeal from the judgment of
sentence, not the order at issue here. Id
argument, however, confirms he is challenging the October 1, 2013 order
denying his motion to compel.
2
  Briefly, Appellant was charged with several crimes in connection with four
separate instances of delivery or possession with intent to deliver controlled
(Footnote Continued Next Page)
J-S27042-14


      [S]pecial conditions:

             A.        ....

             B.        The defendant shall pay $100 to the clerk of courts
                       pursuant to Act 198.

             C.        The defendant shall submit a DNA sample and pay
                       the costs.

Sentencing Order, 3/11/09, at 2.

      Following imposition of criminal sentence, the county prothonotary

notified Appellant that a civil judgment was entered against him in the Court

of Common Pleas of Clarion County Prothonotary in connection with each

criminal conviction. For each civil judgment, both the trial court docket and

a hand-filled form provide an item-by-item explanation of how the total

amount was determined. For example, at docket number CR-377-2008, the

$973.70 judgment includes restitution in the amount of $255.00, and costs

in the amount of $718.70; regarding docket number CR-378-2008, the

$766.00 judgment includes $345.00 in restitution and $421.00 in costs/fees;

                       _______________________
(Footnote Continued)

substances. The Commonwealth moved to consolidate the cases based on

motion for joinder. Following a jury trial, Appellant was convicted on all
charges pertaining to delivery or possession with intent to deliver controlled
subst
followed by one year probation. Appellant is currently serving his sentence

see Commonwealth v. Yount, No. 986 WDA 2012, unpublished
memorandum (Pa. Super. filed June 5, 2013) (direct appeal), and
Commonwealth v. Yount, No. 1479 WDA 2009, unpublished memorandum
(Pa. Super. filed June 1, 2010) (PCRA).




                                            -2-
J-S27042-14



regarding docket number CR-379-2008, the $526.00 judgment includes

$421.00 in costs, and $105.00 in restitution; and regarding docket number

CR-382-2008, the $746.00 judgment includes $421.00 in costs/fees, and

$325.00 in restitution.3

       The issue raised here is whether the civil judgments could include

costs not provided for in the criminal sentencing order.4 Appellant argues it

could not. In support, among others, Appellant relies on Commonwealth

v. LeBar, 860 A.2d 1105 (Pa. Super. 2004), for the proposition that

       [a]lthough [the] statute on imposition of court costs against
       criminal defendant provided for imposition of mandatory $60
       assessment, and [sic] inmate could not be held responsible for
       additional costs in absence of sentence or valid court order
       imposing other costs, fees, or restitution.

Motion to Compel, 9/9/13, at 2.



____________________________________________


3
 It appears all criminal dockets incorrectly show $105.00
User Fee                                                  Cf. Sentencing
Order at 2.

As noted above, restitution is not at issue here, only costs. The same costs
                                                                            l
dockets. However, dockets number CR-377-2008 and CR-382-2008 include
                                                              -378-2008 and
CR-379-2008. According to the Case Financial Information sheet of docket
number CR-377-2008, payments were ma

occurred December 26, 2013.
4
 As noted above, the only costs mentioned in the sentencing order are Act
198 costs and costs associated with DNA testing.



                                           -3-
J-S27042-14



        The trial court, in its 1925(a) opinion, stated the claim was without



§ 1403[5 and] 18 P.S. § 11.1101[6

____________________________________________


5
 Section 1403 (relating to expenses incurred by the district attorney) reads
as follows:

        All necessary expenses incurred by the district attorney or his
        assistants or any office directed by him in the investigation of
        crime and the apprehension and prosecution of persons charged
        with or suspected of the commission of crime, upon approval
        thereof by the district attorney and the court, shall be paid by
        the county from the general funds of the county. In any case
        where a defendant is convicted and sentenced to pay the costs
        of prosecution and trial, the expenses of the district attorney in
        connection with such prosecution shall be considered a part of
        the costs of the case and be paid by the defendant.

16 P.S. § 1403.
6
    The statute reads as follows:

        (a) Imposition.

        (1) A person who pleads guilty or nolo contendere or who is
        convicted of a crime shall, in addition to costs imposed under 42
        Pa.C.S. § 3571(c) (relating to Commonwealth portion of fines,
        etc.), pay costs of at least $60 and may be sentenced to pay
        additional costs in an amount up to the statutory maximum
        monetary penalty for the offense committed.

           ....

           (c) Payment. This cost shall be imposed notwithstanding any
           statutory provision to the contrary.

           (d) Mandamus.
           Services, the commission or any victim shall have standing to
(Footnote Continued Next Page)


                                           -4-
J-S27042-14



The trial court quoted both statutes, but did not elaborate in any fashion

how the costs sought by the Prothonotary fell within the purview of the two

provisions.

      On appeal, the Commonwealth, similarly, argues the costs were

properly assessed, relying on Section 11.1101, and Section 9721(c.1) for

the proposition that

      In the event the court fails to issue an order for costs pursuant
      to section 9728, costs shall be imposed upon the defendant
      under this section [42 Pa.C.S.A. § 9721]. No court order shall
      be necessary for the defendant to incur liability for costs under
      this section. The provisions of this subsection do not alter the
                                                 . 706(C) (relating to
      fines or costs).

42 Pa.C.S.A. § 9721(c.1).7



                       _______________________
(Footnote Continued)

          seek a mandamus order requiring the county to collect the
          costs imposed by this section.

          (e) Court order. No court order shall be necessary in order
          for the defendant to incur liability for costs under this section.
          Costs under this section must be paid in order for the
          defendant to be eligible for probation, parole or accelerated
          rehabilitative disposition.

18 P.S. § 11.1101.
7



amendment and addition of 42 Pa.C.S. [§] . . .9721(c.1) . . . shall apply to

Pa.C.S.A. § 9721, Historical and Statutory Notes.       The costs at issue here
were imposed in 2009.



                                            -5-
J-S27042-14



          Before we address the merits of this matter, we determine whether

the trial court had jurisdiction over the motion.8 We conclude it did not.

          Courts of common pleas generally enjoy original jurisdiction, except

where jurisdiction has been placed in another court. This exception governs

this case.     The General Assembly has vested original jurisdiction over civil

actions against the Commonwealth government in the Commonwealth Court.

See 42 Pa.C.S.A. 761(a). Here, it is undisputed Appellant is not challenging

his sentence; rather, he is challenging the actions taken by the Clerk of

Courts,9 a Commonwealth officer.10 As such, Appellant should have brought

this motion as a petition for review of a governmental determination within

____________________________________________


8
                                                  ject matter jurisdiction sua
sponte, since if the court below lacked subject matter jurisdiction, its order
           Commonwealth v. Danysh, 833 A.2d 151, 152 (Pa. Super. 2003)
(citing Commonwealth v. Little, 314 A.2d 270, 272 (Pa. 1974)).
                 lthough the court of common pleas lacked subject matter
jurisdiction, we have appellate jurisdiction since this an appeal from a final
          Id. at 152 n.1.
9
    See
10
     In Brown v. Levy, 73 A.3d 514 (Pa. 2013), the Supreme Court noted:


                                                                       Id.,

                                                               , including
          the courts and other officers or agencies of the unified judicial


Id. at 519.




                                           -6-
J-S27042-14



                                                            See Commonwealth v.

Jackson, 858 A.2d 627, 629-30 (Pa. Super. 2004) (en banc) (costs

deductions action by inmate in a state correctional institution is a civil action

against an agency of the Commonwealth, the Department of Corrections,

over which the Commonwealth Court has original jurisdiction); Danysh, 833

at 154 (same).       See also Spotz v. Commonwealth, 972 A.2d 125 (Pa.

Cmwlth. 2009),11 Commonwealth v. Parella, 834 A.2d 1253, 1255-56 (Pa.



who was serving sentence in a state correctional institution, to stop costs

deductions because the Commonwealth Court had original jurisdiction;

____________________________________________


11
     In Spotz, the Commonwealth Court noted:


        properly brought in the [t]rial [c]ourt as the sentencing court of

        of Governmental Action] clearly does not attack the . . .
        sentencing order underlying this matter; the nature of his
        challenge, in fact, relies upon the express wording of that
        sentencing order[, which did not include any express language
        assessing any fines, costs, or reimbursement imposed onto
        inmate].      Spotz is, in the instant matter, clearly and
        unequivocally challenging only the governmental action of
        [Clerk of Courts] and the [Department of] Correction
        Respondents in the wake of the sentencing order, which matter
        the [t]rial [c]ourt has no jurisdiction over under the instant facts.

Id. at 134 (emphasis added).                   Interestingly, the highlighted quoted

at 8. Appellant, in addition to not mentioning the source, does not mention
Spotz brought his action in the Commonwealth Court, not the trial court.




                                           -7-
J-S27042-14



               re the method by which an inmate seeks to end . . .

deductions involves the validity or modification of the underlying sentence,



place of confinement. Parella, 834 A.2d at 1256). Because the common

pleas court did not have jurisdiction, we vacate its order, without prejudice

to Appellant to file a new action in the Commonwealth Court. See Jackson,
858 A.2d at 630 (citing Danysh, 833 A.2d at 154 n.4; Parella, 834 A.2d at

1255 n.5).

     Order vacated. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/7/2014




                                    -8-